NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



FARRIS McELREATH,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-303
                                   )
ANNA ALMEIDA GONZALEZ,             )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Annabel C. Majewski of Wasson &
Associates, Chartered, Miami; and
Dorothy S. Towne of Dottie Towne,
Attorney at Law, Tampa, for Appellant.

DeeAnn J. McLemore and Charles W.
Hall of Banker Lopez Gassler, P.A., St.
Petersburg, for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.